Exhibit 10

 

FIRST AMENDMENT TO REVOLVING CREDIT AND TERM LOAN AGREEMENT

 

This First Amendment to Revolving Credit and Term Loan Agreement (this “First
Amendment”) is made and entered into as of the 29th day of May, 2004, by and
among Continental Materials Corporation, a Delaware corporation (“Borrower”),
LaSalle Bank National Association, a national banking association, as
administrative agent and as a lender (LaSalle in its capacity as administrative
agent referred to in this Agreement as “Agent” and in its capacity as a lender
as “LaSalle”) and Fifth Third Bank (Chicago), a Michigan banking corporation, as
a lender (“Fifth Third”) (LaSalle and Fifth Third are each referred to
individually in this First Amendment as a “Lender” and collectively as the
“Lenders”).

 

W I T N E S S E T H:

 

WHEREAS, prior hereto, Lenders provided certain loans, extensions of credit and
other financial accommodations to Borrower pursuant to (a) that certain
Revolving Credit and Term Loan Agreement dated as of September 5, 2003, by and
among Lenders, Borrower and Agent (the “Credit Agreement”), and (b) the other
documents, agreements and instruments referenced in the Credit Agreement or
executed and delivered pursuant thereto;

 

WHEREAS, Borrower desires Lenders to (a) extend the Termination Date to July 31,
2006, and (b) increase the permitted amount of Borrower’s capital stock which
may be purchased by Borrower to a total amount not to exceed $2,750,000 in the
aggregate (collectively, the “Additional Financial Accommodations”); and

 

WHEREAS, Lenders are willing to provide the Additional Financial Accommodations,
but solely on the terms and subject to the provisions set forth in this First
Amendment and the other agreements, documents and instruments referenced herein
or executed and delivered pursuant hereto.

 

NOW, THEREFORE, in consideration of the foregoing, the mutual promises and
understandings of the parties hereto set forth herein, and other good and
valuable consideration, the receipt and sufficiency of such consideration is
hereby acknowledged, the parties hereto hereby agree as set forth in this First
Amendment.

 

I.                                         Definitions:

 

A.                                   Use of Defined Terms.  Except as expressly
set forth in this First Amendment, all terms which have an initial capital
letter where not required by the rules of grammar are defined in the Credit
Agreement.

 

B.                                     Amended Definitions.  Section 1.1 of the
Credit Agreement is hereby amended by deleting the definition of “Termination
Date” and substituting therefor the following:

 

“Termination Date” shall mean July 31, 2006.

 

II.                                     Amendment to Credit Agreement. 
Effective as of the date of this First Amendment, the Credit Agreement is hereby
amended by deleting Section 6.7 of the Credit Agreement in its entirety and
substituting the following therefor:

 

“SECTION 6.7                    CAPITAL STRUCTURE AND DIVIDENDS.

 

Neither Borrower nor any Subsidiary shall purchase or redeem, or obligate itself
to purchase or redeem, any shares of Borrower’s capital stock, of any class,
issued and

 

--------------------------------------------------------------------------------


 

outstanding from time to time, provided, however, that Borrower may purchase an
amount of Borrower’s capital stock in a total amount not to exceed $2,750,000 in
the aggregate (as determined for the period beginning May 29, 2004 and ending on
the Termination Date); or declare or pay any dividend (other than dividends
payable in its own common stock or to Borrower) or make any other distribution
in respect of such shares other than to Borrower. Borrower shall continue to
own, directly or indirectly, the same (or greater) percentage of the stock of
each Subsidiary that it held on the date of this Agreement, and no Subsidiary
shall issue any additional securities other than to Borrower.”

 

III.                                 Conditions Precedent. Lenders’ obligation
to provide the Additional Financial Accommodations to Borrower is subject to the
full and timely performance of the following covenants prior to or
contemporaneously with the execution of this First Amendment:

 

A.           Borrower executing and delivering, or causing to be executed and
delivered to Agent and Lenders, the following documents, each of which shall be
in form and substance acceptable to Agent and Lenders:

 

(i)                                     A fully executed original of a Company
General Certificate executed and delivered by Borrower to Agent and Lenders;

 

(ii)                                  A fully execute original Reaffirmation of
Guaranties executed and delivered to Agent and Lenders by each of the Borrower’s
Subsidiaries that executed the Subsidiary Guaranties; and

 

(iii)                               such other agreements, documents and
instruments as Agent or Lenders may reasonably request;

 

B.             No Event of Default or Unmatured Event of Default exists under
the Credit Agreement, as amended by this First Amendment, or the other Loan
Documents;

 

C.             No claims, litigation, arbitration proceedings or governmental
proceedings not disclosed in writing to Agent prior to the date hereof shall be
pending or known to be threatened against Borrower and no known material
development not so disclosed shall have occurred in any claims, litigation,
arbitration proceedings or governmental proceedings so disclosed which in the
opinion of Agent is likely to materially and adversely affect the financial
position or business of Borrower or the capability of Borrower to pay its
obligations and liabilities to Lenders; and

 

D.            There shall have been no material or adverse change in the
business, financial condition or results of operations since the date of
Borrower’s most recently delivered financial statements to Agent and Lenders.

 

IV.                                 Conflict.  If, and to the extent, the terms
and provisions of this First Amendment contradict or conflict with the terms and
provisions of the Credit Agreement, the terms and provisions of this First
Amendment shall govern and control; provided, however, to the extent the terms
and provisions of this First Amendment do not contradict or conflict with the
terms and provisions of the Credit Agreement, the Credit Agreement, as amended
by this First Amendment, shall remain in and have its intended full force and
effect, and Lenders, Borrower and the Agent hereby affirm, confirm and ratify
the same.

 

V.                                     Severability.  Wherever possible, each
provision of this First Amendment shall be interpreted in such manner as to be
valid and enforceable under applicable law, but if any provision of this First
Amendment is held to be invalid or unenforceable by a court of competent
jurisdiction, such provision shall be severed herefrom and such invalidity or
unenforceability shall not affect any other provision of this First Amendment,
the balance of which shall remain in and have its intended full force and
effect.  Provided, however, if such provision may be modified so as to be valid
and enforceable as a matter of law, such provision shall be deemed to be
modified so as to be valid and enforceable to the maximum extent permitted by
law.

 

--------------------------------------------------------------------------------


 

VI.                                 Reaffirmation.  Borrower hereby reaffirms
and remakes all of its representations, warranties, covenants, duties,
obligations and liabilities contained in the Credit Agreement, as amended
hereby.

 

VII.                             Fees, Costs and Expenses.  Borrower agrees to
pay, upon demand, all fees, costs and expenses of Lenders, including, but not
limited to, reasonable attorneys’ fees, in connection with the preparation,
execution, delivery and administration of this First Amendment and the other
agreements, documents and instruments executed and delivered in connection
herewith or pursuant hereto.

 

VIII.                         Choice of Law.  This First Amendment shall be
governed by and construed in accordance with the laws of the State of Illinois,
regardless of the laws that might otherwise govern under applicable principles
of conflicts of law as to all matters, including matters of validity,
construction, effect, performance and remedies.

 

 

IN WITNESS WHEREOF, Lenders, Borrower and Agent have caused this First Amendment
to be executed and delivered by their duly authorized officers as of the date
first set forth above.

 

 

 

CONTINENTAL MATERIALS CORPORATION

 

 

 

 

 

 

 

By:

 

 

 

 

Joseph J. Sum, Vice President

 

 

 

 

LASALLE BANK NATIONAL ASSOCIATION,

 

as Agent and a Lender

 

 

 

 

 

 

 

By:

 

 

 

Its:

 

 

 

 

 

 

FIFTH THIRD BANK (CHICAGO),

 

as a Lender

 

 

 

 

 

 

 

By:

 

 

 

Its:

 

 

 

--------------------------------------------------------------------------------